Eberhardt, Judge.
“[W]here the grounds of attachment fail, the replevy bond, in so far as it is sought to bind the sureties thereon, fails also. In such event there is no liability of the sureties on the bond, but their remedy is by affidavit of illegality. . .” Patne v. Oliver, 96 Ga. App. 644, 647 (101 SE2d 154) and citations. Accord: Bruce v. Conyers, 54 Ga. 678 (1); Neal v. Gordon, 60 Ga. 112 (1); Philip Carey Co. v. Sheppard, 19 Ga. App. 368 (2) (91 SE 444). The trial court properly sustained the surety’s affidavit of illegality and that judgment is

Affirmed.


Bell, P. J., and Jordan, J., concur.